NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAY 4 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
REZA NAGAHI,                                     No.   18-15074

              Plaintiff-Appellant,               D.C. No. 5:07-cv-06268-EJD

 v.
                                                 MEMORANDUM*
EMPLOYMENT DEVELOPMENT
DEPARTMENT; DEBORAH BRONOW;
JAMES CRAWLEY; PAULINE GEE;
TALBOTT A. SMITH; FORREST E.
BOOMER; PETER KINDSCHI; TOM
CAMPBELL, in their individual and
official capacities, as present or former
officers of California Employment
Development Department,

              Defendants-Appellees,

 and

R. ALEXANDER ACOSTA, in his official
capacity as the United States Secretary of
Labor,

              Defendant.


                    Appeal from the United States District Court


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       for the Northern District of California
                     Edward J. Davila, District Judge, Presiding

                             Submitted May 4, 2022 **


Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges

      Reza Nagahi appeals the district court’s order following a remand from this

court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district

court’s findings of fact for clear error and conclusions of law de novo. Lee v. West

Coast Life Ins. Co., 688 F.3d 1004, 1009 (9th Cir. 2012). We affirm.

      We previously remanded this case for the district court to consider two

“possible” forms of relief to which Nagahi might be entitled, including: (1) “a

written notification regarding his application for Remedial Education benefits” and

(2) “the appropriate measure of Additional Trade Readjustment Allowance (TRA)

monetary benefits to which he is entitled by statute.”

      The district court complied with this order on remand. First, it is undisputed

that Nagahi received his written notice regarding Remedial Education benefits.

Second, after considering the evidence submitted by the parties, the district court

held that Nagahi was not entitled to Additional TRA benefits. This holding is



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
well-supported by the undisputed facts and law. Nagahi conceded that he was

temporarily employed in February and March of 2005 and did not apply for

unemployment insurance benefits. Even though Nagahi quit the job, he may have

qualified for unemployment benefits if he quit for good cause. Exhaustion of

unemployment insurance benefits is a prerequisite for the receipt of TRA benefits.

19 U.S.C. § 2291(a)(3)(B) (2005); 20 C.F.R. § 617.11(a)(2)(v)(A) (2005).

Contrary to Nagahi’s allegation, the 2007 state administrative decision did not

award Additional TRA benefits. It found that: (1) Nagahi’s application was timely

in light of the defendants’ failure to give him notice of the application deadline and

(2) benefits were payable, provided he was “otherwise eligible.” The district court

faithfully complied with our previous remand order. We find no error in its ruling.

      Nagahi argues that res judicata barred the defendants from raising statutory

eligibility on remand. However, no agency decision actually litigated and

necessarily decided whether Nagahi had exhausted his unemployment benefits.

See White v. City of Pasadena, 671 F.3d 918, 927 (9th Cir. 2012) (setting forth the

elements of res judicata).

      Nor did judicial estoppel preclude the defendants from arguing that Nagahi

was not statutorily eligible for benefits. Defendants did not concede statutory

eligibility. See Baughman v. Walt Disney World Co., 685 F.3d 1131, 1133 (9th


                                           3
Cir. 2012) (explaining that judicial estoppel only applies if the party’s position is

“clearly inconsistent with its earlier position.”).

      Finally, there is no evidence of bias on the part of the district judge.

Adverse rulings, alone, do not warrant recusal or establish bias. Leslie v. Grupo

ICA, 198 F.3d 1152, 1160 (9th Cir. 1999).

      AFFIRMED.




                                            4